Title: From George Washington to Rawleigh Colston, 4 December 1786
From: Washington, George
To: Colston, Rawleigh



Sir,
Mo[un]t Vernon 4th Decr 1786.

Your favor of the 10th of Novembr, (which did not reach me ’till within these three days) as well as the former by Mr Ireland, came safe to hand.
Mr Wright, whom I saw at Alexandria, will have informed you, that as the business respecting the affairs of the deceased Colo. George Mercer was transferred by a decree of the high Court of Chancery, from me to Colo. John Mercer; & the Bonds & other papers assigned over to the latter, that it lay with

him to settle the accounts & to decide on the propriety of making conveyances. The Deeds were only with-held ’till payment of the consideration money should be made, or satisfactory security should be given for the doing of it—and that (if it was necessary for me to do it at all) I could make no conveyance without his express direction; this being necessary, for my justification. And this I also repeated to Mr Ireland in emphatic terms.
Since these conversations I have received a line from Colo. John Mercer requesting me to execute a Deed to you for one of the Lotts sold Mr Hickman; but as the Deeds for conveyance of these lands are much out of the usual form, (there being many parties to them) & all the papers respecting the business now out of my possession, I have, in answer to this request, desired him if it is indispensably necessary for me as the seller to convey, to have the deed (for there were some blank ones left) filled up & sent to me with authority for me to sign, & no delay should be found on my part. Having thus explained my sentiments of, & agency in this business, you will readily perceive to what quarter your future applications are to be directed. Considering the light in which Mr Ireland stood, I gave him a statement of the case in writing, that Mr Stone might act in it agreeably to the dictates of his own judgment, or the orders of Colo. Mercer, with respect to the execution. I am Sir &c.

G: Washington

